UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 8, 2010 Tutor Perini Corporation (Exact name of registrant as specified in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 1-6314 (Commission file number) 04-1717070 (I.R.S. Employer Identification No.) 15901 Olden Street, Sylmar, California91342-1093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(818) 362-8391 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The 2010 Annual Meeting of Stockholders ("Annual Meeting") for Tutor Perini Corporation (the "Company") was held on June 8, 2010. There were two proposals voted on including an election of Class II directors and ratification of Deloitte & Touche, LLP as independent auditors for the fiscal year ended December 31, 2010. The proposals are described in detail in the Company's definitive Proxy Statement for the Annual Meeting filed withthe Securities and Exchange Commission on April 28, 2010. The following individuals were elected by the votes indicated as Class II directors of the Company for terms expiring at the 2013 Annual Meeting of Stockholders: Proposal 1:Nominees Shares For Shares Withheld Broker Non-Votes Ronald N. Tutor Willard W. Brittain, Jr. At the Annual Meeting, stockholders also ratified the appointment of Deloitte& Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2010.Voting results on this matter were as follows: Proposal 2:Ratification of Auditors Shares For Shares Against Shares Abstained SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be filed on its behalf by the undersigned hereunto duly authorized. Dated:June 11, 2010 Tutor Perini Corporation By:/s/Kenneth R. Burk Kenneth R. Burk Executive Vice President and Chief Financial Officer
